DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are currently pending in the application.
Drawings
The drawings are objected to because in FIG. 2, the reference numeral “76” is pointing to the wrong component (currently in FIG.2, “76” is pointing to the radially inner portion 78b; see by comparison, the component indicated by “76” in FIG. 4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1, 3, 10 are objected to because of the following informalities:  
Claim 1, line 5, recites “this member”, which should be revised to: -- [[this]] the annular member --;
Claim 3, lines 2-3, should be revised as follows for sake of clarity: -- attached to said additional annular support, said member and said additional annular support comprising holes for oil discharge from the opening of the member axially downstream-- .  
Claim 10, line 8, “this fan shaft” should be revised to -- said [[the]] fan shaft --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6, 8, 9, 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4, line 3, recites “a bottom of the opening of said member”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by the term “bottom” in the context of the claim limitations, particularly what is meant by a “bottom of the opening”.  Terms such as “top” or “bottom” are relative terms requiring some frame of reference to fully contextualize their meaning in relation to other elements of the claimed structure (otherwise, a “bottom” of something could be construed very broadly depending on how an object is rotated).  In this case, claim 1 merely states the opening is “axially oriented”, and does not provide adequate frame of reference to give the term “bottom” a clear meaning.
Claim 8, line 3, recites “the main flow”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 2, recites “a fan”.  This renders the claim indefinite, as it is unclear if this is meant to be the same fan as introduced in claim 1, line 2, or if it is a wholly different and separate element.
Claim 9, line 6, recites “an electrical machine”.  This renders the claim indefinite, as it is unclear if this is meant to be the same electrical machine as introduced in claim 1, line 2, or if it is a wholly different and separate element.
Claim 10 recites limitations of “the first shell”, “the second shell”, and “the fixed vanes”.  These render the claim indefinite, as said limitations are introduced in claim 7, which claim 10 is not required to be dependent on.  Claim 10 is dependent on claim 9, which is recited as being dependent on “one of the preceding claims” 1-8.  Consequently claim 9 & 10 are not required to be dependent on claim 7.  It is unclear if the recitation of “the first shell”, “the second shell”, and “the fixed vanes” thereby requires claim 10 be dependent on claim 7, and if not, then the limitations lack proper antecedent basis in the claim.
Claims 5-6 are rejected by virtue of dependence on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemen (US 2017/0335795).
Regarding independent claim 1, Klemen discloses a fan module 12 for an aircraft turbine engine (Klemen Fig. 1), this module comprising a fan 12 (Para. 0043) and an electrical machine 38 (Para. 0045, “LP motor-generator”), characterized in that the electrical machine is coaxially mounted downstream of the fan 12 (Klemen Fig. 1 & 2, the electrical machine 38 is downstream of the fan blades 78) and comprises a rotor 44 coupled to rotate with the fan (Para. 0045, “the LP motor-generator 38 illustratively includes a motor-generator core 40 having a stator 42 fixed against rotation relative to the LP drive shaft 32 and a rotor 44 coupled to the LP drive shaft 32 for rotation”; the fan 12 is also coupled to LP drive shaft 32, Para. 0044) and an annular member 110 (“receptacle” comprising portions 112, 116, 124) with generally C-shaped axial cross-section (the receptacle 110 has a “generally C-shaped cross section” as a whole, and the ends 124 and 112 each have a generally C-shaped cross section) the opening of which is axially oriented (the annular member has an opening that extends axially along line 25) and receives said rotor 44 (the rotor extends within the opening of the annular member as shown, Klemen Fig. 2), this member 110 comprising a radially outer portion 116 forming a stator 42 (Klemen Fig. 2, the stator 42 is coupled to the radially outer portion 116), and a radially inner portion 128, 140 (“extensions”, Para. 0060-61) forming a support for bearings 152, 154 guiding the rotor (Klemen Fig. 2, Para. 0046, 0062-63).

    PNG
    media_image1.png
    625
    773
    media_image1.png
    Greyscale

Regarding claim 2, Klemen discloses the module according to claim 1, wherein the electrical machine 38 is housed in an annular space (see the space the electrical machine 38 is housed in, Klemen Fig. 1 & 2) bounded upstream by a fan disc 76 (“fan rotor”, Klemen Fig. 2, Para. 0051-52) and downstream by an additional annular support 52 (“flange”) for bearings 154, 92 guiding a fan shaft 46 (Klemen Fig. 2, the additional annular support 52 supports one side of the bearing 154 relative to the fan shaft as shown, and also supports shaft bearing 92).
Regarding claim 4, Klemen discloses the module according to claim 1, wherein the rotor 44 is carried by a substantially cylindrical support element 106 (“rotor hub”), the downstream end of which sealingly cooperates with a bottom of the opening of said member (the radially inner end of the portion 112 pf the annular member 110, via the bearings 154), and the upstream end of which receives a closure element 156 (“outer race” of the bearing 152) which sealingly cooperates with an upstream free end of said radially inner portion of the member (the outer race 156 is coupled to the upstream end 114 of the annular member 110, Klemen Fig. 2).

Regarding claim 7, Klemen discloses the module according to claim 1, wherein the stator 42 of the electrical machine is surrounded by a first annular shell (Klemen Fig. 7 & 8) which is connected by fixed vanes (shown in Klemen Fig. 7 & 8 at the inlet of the engine core upstream of compressor 14; alternatively the struts 56 shown in Klemen Fig. 5-6) to a second annular shell (either the core engine casing delimiting the core engine flowpath, or the outer fan casing surrounding the fan) extending around the first shell, these first and second shells delimiting between them an inlet of a flow duct of a primary flow (the primary air flow through the fan module and gas turbine engine, Klemen Fig. 1, 7 & 8).
Regarding claim 8, Klemen discloses the module according to claim 7, wherein the first shell has a radially outer annular surface which has an aerodynamic profile and which is swept by the main flow and/or the primary flow (Klemen Fig. 7 & 8, the first annular shell surrounding the electrical machine 38 has a swept shape to usher flow towards the engine core inlet).
Regarding claim 9, Klemen discloses an aircraft turbine engine (Klemen Fig. 1), comprising a gas generator 10 (gas turbine engine) and a fan module according to one of the preceding claims (e.g. claim 1 above), the fan module comprising a fan 12 arranged upstream of the gas generator 10 (Klemen Fig. 1) and configured to generate a main gas flow, part of which flows into a duct of the gas generator to form a primary flow (Klemen Fig. 7 & 8, Para. 0043, “The fan 12 draws air into the compressor 14 that compresses and delivers the air to the combustor 16”), and another part of which flows in a duct around the gas generator (the bypass duct shown in Klemen Fig. 1, 7 & 8) to form a secondary flow, the turbine engine further comprising an electrical machine 38, wherein said stator 42 is configured to be cooled by the main flow and/or the primary flow (the stator is adjacent to the primary flow, and hence would experience at least some cooling effect by proximity to the primary flow).
Regarding claim 10, Klemen discloses a method of modular assembly of a turbine engine according to claim 9, comprising the steps of: 
(a) assembling the electrical machine 38 (implicit, see Klemen Fig. 4 showing an exploded view of the module), 
(b) mounting the electrical machine 38 radially within the first shell (Klemen Fig. 1, 7, 8, the electrical machine is within the first shell, and consequently must have been mounted there in a mounting step), which is secured to the second shell by the fixed vanes (shown in Klemen Fig. 7 & 8 at the inlet of the core engine upstream of compressor 14), 
(c) mounting the resulting assembly on a first annular support 52 for bearings 92 guiding a fan shaft 46 (Klemen Fig. 2), and 
(d) connecting a fan disc 76 to this fan shaft 46 (Para. 0051, Klemen Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klemen in view of Diemer (US 2014/0373532).
Regarding claim 3, Klemen discloses the module according to claim 2, wherein said member 110 is attached to said other bearing support, 
Kleman fails to disclose said member and said other bearing support comprising holes for oil discharge from the opening of the member axially downstream.
Diemer teaches holes 310 serving as oil drainage passages that receive oil used to lubricate bearings of an electrical machine (Diemer Fig. 2, Para. 0024), said holes formed within bearing support members 30 and support structure 123 of the electric machine rotor 24 (Para. 0024) and discharging oil in an axially downstream direction (Diemer Fig. 2) to empty into an oil plenum 114.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated holes for oil discharge, as taught by Diemer, into the member and bearing support of Klemen, in order to provide the fan module with passages for bearing lubricant to drain away from the rotating components and exit the module and return to an oil/lubricant sump for recirculation (Diemer Para. 0024).  Note, that the use of a known prior art structure (in this case the use of holes for discharging oil from a bearing cavity taught by Klemen), to obtain predictable results (in this case to permit an outflow of lubricant from its point of use to recirculate to a sump or oil supply) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. Providing oil drainage holes in a bearing cavity receiving lubricant is a well-known and common feature in the art, and one skilled in the art would have been motivated to incorporate such a feature to permit used oil to drain away from the bearings.

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various electrical machine arrangements with fans of a turbine engine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741